Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-29-2008

USA v. George Snyder
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3283




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. George Snyder" (2008). 2008 Decisions. Paper 35.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/35


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 08-3283
                                   ___________

                        UNITED STATES OF AMERICA


                                         v.

                             GEORGE C. SNYDER,
                                            Appellant

                   ____________________________________

                 On Appeal from the United States District Court
                            for the Western District of
                    (D.C. Civil Action No. 99-cr-00053-001)
                  District Judge: Honorable Joy Flowers Conti
                  ____________________________________

                 Submitted for Possible Dismissal as Untimely or
                     Possible Summary Action Pursuant to
                    Third Circuit LAR 27.4 and I.O.P. 10.6(a)
                               December 11, 2008

          Before: SLOVITER, FUENTES and JORDAN, Circuit Judges

                            (Filed December 29, 2008)

                                   ___________

                                    OPINION
                                   ___________
PER CURIAM

    George Snyder appeals from an order of the United States District Court for the
Western District of Pennsylvania denying his motion for return of seized property

pursuant to Fed. R. Crim. P. 41(g). For the reasons set forth below, we will summarily

affirm. See I.O.P. 10.6.

                                             I.

       On April 19, 2000, Snyder was sentenced to 21 months of imprisonment in the

United States District Court for the Western District of Pennsylvania for willfully filing

materially false income tax returns. Prior to his sentencing, Snyder filed a motion for

production of seized documents. The Government provided copies of some of the seized

documents to Snyder’s attorney. By letter dated August 26, 2004, IRS Special Agent

Cynthia Underwood advised Snyder that he should contact her to make arrangements to

retrieve his remaining documents. Accompanied by a tax fraud investigative aide,

Special Agent Underwood met with Snyder and gave him all of the documents that she

said were remaining in the Government’s possession.

       On July 31, 2006, Snyder filed a motion for return of seized property pursuant to

Fed. R. Crim. P. 41(g) in the District Court. The Court filed a Memorandum Order on

August 6, 2007 denying Snyder’s motion as moot. The Order stated that the Government

provided sufficient information in its responsive motion to establish that it already

returned Snyder’s property. On August 27, 2007, Snyder filed a motion for

reconsideration, arguing that the Court failed to hold an evidentiary hearing prior to

entering its Order. The District Court denied Snyder’s motion for reconsideration on July



                                              2
7, 2008. Snyder timely appealed.1

                                             II.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and we review

the District Court’s denial of Snyder’s motion de novo. United States v. Albinson, 356

F.3d 278, 281 n.5 (3d Cir. 2004).

                                            III.

       The District Court properly denied Snyder’s motion for return of seized property

pursuant to Fed. R. Crim. P. 41(g). Under the Rule, “[a] person aggrieved by an unlawful

search and seizure of property may move for the property’s return.” Fed. R. Crim. P.

41(g). It is well settled that the government may seize evidence for use in an

investigation and trial; however, it must return the property once the criminal proceedings

have concluded, unless it is contraband or subject to forfeiture. United States v. Bein,

214 F.3d 408, 411 (3d Cir. 2000). The District Court determined, based upon Special

Agent Underwood’s letter and subsequent meeting with Snyder, as well as her detailed

inventory of his property, that the Government returned all of Snyder’s property, denying

Snyder’s Rule 41(g) motion as moot.

       In his motion for reconsideration, Snyder argued that the District Court erred in not




   1
     A defendant’s motion for return of property made after the termination of criminal
proceedings is treated as a civil action for equitable relief. United States v. Chambers,
192 F.3d 374, 376 (3d Cir. 1999). Therefore, we apply Fed. R. App. P. 4(a)(1)(B)’s time
limits.

                                             3
holding an evidentiary hearing prior to ruling on the motion. The District Court denied

reconsideration. After reviewing the evidence in this case, we conclude that the District

Court’s determination was appropriate.

       We have previously held that “an evidentiary hearing is required for the resolution

of any disputed issue of fact necessary to the resolution of [a] [Rule 41(g)] motion.”

Chambers, 192 F.3d at 377. However, courts “need not necessarily conduct an

evidentiary hearing on every Rule 41(g) motion”; a court is required to conduct a hearing

only in those cases where it is “necessary to decide the motion.” Albinson, 356 F.3d at

281. A court may utilize its own methodology to determine whether the government

retained disputed property, “so long as this determination rests on a firmer basis than the

government’s unsubstantiated assertions that it no longer ‘possesses the property at

issue.’” Id. at 282 (quoting Chambers, 192 F. 3d at 377-78). Affidavits may be sufficient

to support the court’s determination. Id.

       The Government presented evidence sufficient to demonstrate that it returned all

of Snyder’s property to him. IRS Special Agent Underwood, in her August 26, 2003

letter, detailed the steps that Snyder needed to take in order to retrieve all documents

remaining in the Government’s possession. Snyder subsequently met with Special Agent

Underwood to retrieve his property, and she prepared a detailed inventory of the items

returned to Snyder. Additionally, responding to Snyder’s motion for reconsideration,

Special Agent Underwood submitted an affidavit attesting to the documentary procedures



                                              4
in place at the time the items were seized. Snyder, on the other hand, failed to detail or

summarize which documents he believed had not been returned. Thus, the District Court

did not rule on Snyder’s motion based upon the “unsubstantiated assertions” of the

Government. Albinson, 356 F.3d at 282. The Court relied instead upon documentary

evidence to determine whether the Government met its burden of proof. Its decision to

forgo an evidentiary hearing was appropriate under the circumstances. Id.

       For the foregoing reasons, we conclude that the District Court properly denied

Snyder’s motion for return of property as well as reconsideration. We will summarily

affirm. See Third Cir. LAR 27.4; I.O.P. 10.6.




                                              5